             Case:21-12072-JGR Doc#:1 Filed:04/21/21                                  Entered:04/21/21 16:22:58 Page1 of 13


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                      Chapter      11
                                                                                                                          # Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                The Lost Cajun Enterprises, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  204 Main St.                                                    PO Box 1818
                                  Frisco, CO 80443                                                Frisco, CO 80443
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Summit                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor               "   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  # Partnership (excluding LLP)
                                  # Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case:21-12072-JGR Doc#:1 Filed:04/21/21                                     Entered:04/21/21 16:22:58 Page2 of 13
Debtor    The Lost Cajun Enterprises, LLC                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                       #   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       #   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       #   Railroad (as defined in 11 U.S.C. § 101(44))
                                       #   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       #   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       #   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                       "   None of the above

                                       B. Check all that apply
                                       # Tax-exempt entity (as described in 26 U.S.C. §501)
                                       # Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       # Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                6794

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                       # Chapter 7
                                       # Chapter 9
     A debtor who is a “small          "   Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                         # The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                          "    The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                            # A plan is being filed with this petition.
                                                            # Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                            # The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                            # The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       # Chapter 12

9.   Were prior bankruptcy             " No.
     cases filed by or against
     the debtor within the last 8      # Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases           # No
    pending or being filed by a
    business partner or an             " Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     The Lost Cajun Spice Company, LLC                           Relationship             affiliate
                                                 District   Colorado                      When   4/21/21                Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
            Case:21-12072-JGR Doc#:1 Filed:04/21/21                        Entered:04/21/21 16:22:58 Page3 of 13
Debtor   The Lost Cajun Enterprises, LLC                                            Case number (if known)
         Name




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                    page 3
            Case:21-12072-JGR Doc#:1 Filed:04/21/21                                   Entered:04/21/21 16:22:58 Page4 of 13
Debtor   The Lost Cajun Enterprises, LLC                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                "      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                #      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or      " No
    have possession of any
    real property or personal   # Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                           # It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                           # It needs to be physically secured or protected from the weather.
                                           # It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                           # Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                           # No
                                           # Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                        " Funds will be available for distribution to unsecured creditors.
                                        # After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         " 1-49                                          # 1,000-5,000                              # 25,001-50,000
    creditors                                                                   # 5001-10,000                              # 50,001-100,000
                                # 50-99
                                # 100-199                                       # 10,001-25,000                            # More than100,000
                                # 200-999

15. Estimated Assets            # $0 - $50,000                                  # $1,000,001 - $10 million                 # $500,000,001 - $1 billion
                                # $50,001 - $100,000                            # $10,000,001 - $50 million                # $1,000,000,001 - $10 billion
                                " $100,001 - $500,000                           # $50,000,001 - $100 million               # $10,000,000,001 - $50 billion
                                # $500,001 - $1 million                         # $100,000,001 - $500 million              # More than $50 billion

16. Estimated liabilities       # $0 - $50,000                                  " $1,000,001 - $10 million                 # $500,000,001 - $1 billion
                                # $50,001 - $100,000                            # $10,000,001 - $50 million                # $1,000,000,001 - $10 billion
                                # $100,001 - $500,000                           # $50,000,001 - $100 million               # $10,000,000,001 - $50 billion
                                # $500,001 - $1 million                         # $100,000,001 - $500 million              # More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
             Case:21-12072-JGR Doc#:1 Filed:04/21/21                                    Entered:04/21/21 16:22:58 Page5 of 13
Debtor    The Lost Cajun Enterprises, LLC                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 21, 2021
                                                  MM / DD / YYYY


                             X   /s/ Raymond A. Griffin                                                   Raymond A. Griffin
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Founder




18. Signature of attorney    X   /s/ Amy M. Leitch                                                         Date April 21, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Amy M. Leitch
                                 Printed name

                                 Akerman LLP
                                 Firm name

                                 50 North Laura St.
                                 Suite 3100
                                 Jacksonville, FL 32202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     904-798-3700                  Email address      amy.leitch@akerman.com

                                 46837 CO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
           Case:21-12072-JGR Doc#:1 Filed:04/21/21                                    Entered:04/21/21 16:22:58 Page6 of 13




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re      The Lost Cajun Enterprises, LLC                                                         Case No.
                                                                                Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Founder of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       April 21, 2021                                          /s/ Raymond A. Griffin
                                                                     Raymond A. Griffin/Founder
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case:21-12072-JGR Doc#:1 Filed:04/21/21   Entered:04/21/21 16:22:58 Page7 of 13



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




     All Valley Storage
     PO Box 1334
     Frisco, CO 80443



     Ally
     PO Box 78234
     Phoenix, AZ 85062-8234



     Amarillo TLC LP
     2401 I-40 West Frontage Rd
     Amarillo, TX 79109



     American Solutions for Business
     8479 Solutions Center
     Chicago, IL 60677-8004



     APIntegoInsurance
     375 Woodcliff Dr.
     Suite 103
     Fairport, NY 14450



     Arrow Insurance
     695 Summit Blvd.
     Frisco, CO 80443



     Auto-Owners Insurance
     PO Box 740312
     Cincinnati, OH 45274-0312



     Bayou Cypress Restaurants
     206A North Anderson Lane
     Ste 700
     Hendersonville, TN 37075



     Bayou Cypress Restaurants
     512 Pleasant Grove Rd
     Mount Juliet, TN 37122
Case:21-12072-JGR Doc#:1 Filed:04/21/21   Entered:04/21/21 16:22:58 Page8 of 13




 BDK Restaurant Group. LLC
 6810 Milwaukee Ave.
 Ste 110 & 111
 Lubbock, TX 79424



 Black and Gold Enterprises, LLC
 6745 S. Siwell Rd
 Byram, MS 39272



 BlackTip, LLC
 5350 South Santa Fe Dr.
 Unit F
 Littleton, CO 80120



 BlackTip, LLC
 6105 South Main St.
 Unit F-104
 Aurora, CO 80016



 Blessed Cajuns, LLC
 721 Keller Parkway
 Keller, TX 76248



 Blue Cross Blue Shield of LA
 PO Box 650007
 Dallas, TX 75265



 BNBACH1, LLC
 2201 Wildcat Reserve Pwy
 Bldg C-10
 Highlands Ranch, CO 80129



 Brian D. Hamrick, Esq.
 13865 Sunrise Valley Dr.
 Suite 150
 Herndon, VA 20171
Case:21-12072-JGR Doc#:1 Filed:04/21/21   Entered:04/21/21 16:22:58 Page9 of 13




 BV Projects LLC
 411 Main St.
 Breckenridge, CO 80424



 Cajun Ventures, LLC
 176 Town Center Parkway
 Slidell, LA 70458



 Colorado Department of Revenue
 1375 Sherman St.
 Room 504
 Denver, CO 80261



 FirstBank – Summit County
 12345 W. Colfax Ave
 Lakewood, CO 80215



 FranConnect
 13865 Sunrise Valley Dr.
 Suite 150
 Herndon, VA 20171



 Gates Hospitality, LLC
 3010 Gulf Freeway S.
 Suite I
 League City, TX 77573



 HENJ Enterprises,    LLC
 2106 W. Lucas St.
 Unit 30 & 40

 Florence, SC 29501


 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346



 Jamie Web
 1228 14th St.
 Argyle, TX 76226
Case:21-12072-JGR Doc#:1 Filed:04/21/21   Entered:04/21/21 16:22:58 Page10 of 13




 Joe Koen
 8520 Essex St. Unit B
 Denver, CO 80229



 Jonathan Espey
 c/o D. Christopher Carson, Esq.
 Burr & Forman LLP
 420 N. 20th St., Suite 3400
 Birmingham, AL 35203



 Just a Little Bit, Inc.
 438 Pagosa St.
 Suite C
 Pagosa Springs, CO 81147



 LEAF Capital Funding, LLC
 1720A Crete St.
 Moberly, MO 65270



 LEAF Commercial Capital, Inc.
 1720A Crete St.
 Moberly, MO 65270



 Lin-Mar Ent, LLC
 121 Justice Center Rd
 Canon City, CO 81212



 Lisa & Undray Baker
 8158 Day Creek Blvd # 120
 Rancho Cucamonga, CA 91739



 Mama's Gumbo, LLC
 116 N. Main St.
 Greenville, SC 29601
Case:21-12072-JGR Doc#:1 Filed:04/21/21   Entered:04/21/21 16:22:58 Page11 of 13




 Matthew J. Weiss, Esq.
 Chase Weiss & Kehoe LLC
 463 Livinston St.
 Suite 102 - #156
 Norwood, NJ 07648



 Mika Meyers Beckett & Jones
 900 Monroe Ave NW
 Grand Rapids, MI 49503



 Moss Bayou Restaurants LLC
 7042 FM 1960 Rd E
 Humble, TX 77346



 Nora Hall
 57 Sunlight Dr.
 Dillon, CO 80435



 Peak Franchise Capital LLC
 4100 Spring Valley Rd
 Suite 535
 Dallas, TX 75244



 Pearl Cajuns, LLC
 190 Riverwind East Dr.
 Suite 307
 Pearl, MS 39208



 RAD83 Enterprises, LLC
 24110 NW Freeway

 Suite 100
 Cypress, TX 77429


 Raymond Griffin
 204 Main St.
 Frisco, CO 80443
Case:21-12072-JGR Doc#:1 Filed:04/21/21   Entered:04/21/21 16:22:58 Page12 of 13




 Reagan & Reagan
 512 S Tyler St.
 Covington, LA 70433



 Richard Berns
 3525 W Erie St.
 Chandler, AZ 85226



 Southern Cavalier LLC
 3612A Pelham Rd
 Greenville, SC 29615



 Terrance Thomas
 135 N. Dargan St.
 Florence, SC 29506



 The Carolina Cajuns, LLC
 108 Huffman Mill Rd
 Burlington, NC 27215



 The Carolina Cajuns, LLC
 9709-A Sam Furr Rd
 Huntersville, NC 28078



 U.S. Small Business Administration
 Office of Disaster Assistance
 14925 Kingsport Rd
 Fort Worth, TX 76155



 U.S. Small Business Administration
 10737 Gateway West, #300
 El Paso, TX 79935



 Verizon
 PO Box 660108
 Dallas, TX 75266-0108
Case:21-12072-JGR Doc#:1 Filed:04/21/21   Entered:04/21/21 16:22:58 Page13 of 13




 Which One's Pink , Inc.
 331 South Meldrum St.
 Ste 100
 Fort Collins, CO 80521



 Y&P, LLC
 3013 W. 104th Ave
 Unit 100
 Westminster, CO 80031



 Zenreach
 1 Letterman Dr.
 Building C Suite P500
 San Francisco, CA 94129
